Citation Nr: 1731617	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  17-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to January 1994, with service in Operation Desert Shield/Storm, and was awarded the National Defense Service Medal and the Southwest Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), made pursuant to the February 2015 Board decision granting service connection for PTSD.

The issue of entitlement to a TDIU due to service-connected PTSD has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Thus, the issue has been added to the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in the areas of work, family relations, and mood, but is not productive of total social and occupational impairment.

2.  The Veteran's service-connected PTSD renders him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's PTSD is currently rated as 50 percent disabling effective from April 7, 2010 under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are set forth below.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

Following review of the evidence of record, the Board finds that the Veteran's PTSD warrants the assignment of a 70 percent evaluation throughout the claim period.

At the June 2010 VA examination, the Veteran reported symptoms of a depressed and irritable mood, anhedonia, low energy, anger outbursts, feelings of worthlessness, sleep disturbances, racing thoughts, and uncontrollable crying.  He also endorsed difficulty with concentration and memory and that he has stopped pursuing his hobbies.  The Veteran also indicated that he has fleeting suicidal thoughts, panic attacks, and obsessive locking of doors.  He stated that he has problems with impulsivity at home and at work.  He has problems pursuing activities of daily living, particularly with household chores, exercise, and recreational activities.  The VA examiner also noted the Veteran has few friends and interactions, occupational stress, and limited hobbies.  She also commented that the Veteran drinks alcohol to excess to cope with symptoms.  The examiner assigned a GAF score of 51.  She also opined the Veteran has occupational and social impairment with reduced reliability and productivity due to PTSD symptoms, including increased workplace absences, increased verbal explosivity resulting in problems interacting with others, and the questioning of authority.  The examiner also noted the Veteran was less productive at home and socially unproductive, as he avoids others and avoids hobbies. 

Likewise, private treatment records dated from March 2010 to June 2010, June 2011 to December 2011, and March 2012 to December 2012 indicated that the Veteran reported myriad PTSD symptoms, including anxiety, bad temper, increased alcohol usage, and difficulties with coworkers and authority figures.  He also endorsed symptoms of suicidal thoughts and ideation, homicidal ideation, insomnia, anhedonia, and feelings of worthlessness.  He indicated he is "pretty down" most of the day and nearly every day.  His private psychologist noted that the Veteran has recurrent panic attacks and exhibited symptoms of agoraphobia and anhedonia.  She reported that the Veteran has difficulties in social and employment functioning, family relationships, judgement, cognitive functioning, and mood.  She diagnosed the Veteran with PTSD, panic disorder with agoraphobia, and mood disorder, not otherwise specified, and assigned him GAF scores of 37 and 40. 

Furthermore, at the August 2013 independent psychological evaluation, the Veteran presented with a depressed and anxious mood and affect.  He reported that he has memory and concentration difficulties, which interfere with his ability to carry out routine and familiar tasks.  He also indicated he is easily angered and has anger outbursts resulting in physical altercations.  The Veteran also stated that since leaving his job in 2011, he prefers not to leave his home because he becomes very anxious and has anxiety attacks when in large crowds of people.  He indicated that he obsessively continues to lock doors, even at other people's homes, and that he has stopped socializing with his friends.  He is apathetic and has no aspirations or goals.  He is dependent on his wife's encouragement in order to maintain his hygiene.  The independent examiner diagnosed the Veteran with chronic PTSD, mood disorder not otherwise specified, and panic disorder with agoraphobia and assigned a GAF score of 31.  The examiner noted that despite treatment, the Veteran's symptoms continue to be severe and to cause significant impairment in his work, family relations, judgment, and mood.  She opined that the Veteran has been unable to secure or follow an occupation since he last worked in 2011.  She further explained that the Veteran is unfit for full or part time employment due to his psychological symptoms alone.  Due to his difficulties with concentration and memory, he is unable to function appropriately and effectively in a work environment on a sustained basis, and he is unable to handle the mental demands and stress of even an unskilled job.  Socially, he isolates himself at home, interacting with only his wife and daughters, and is unable to leave his house without inducing anxiety. 

Similarly, at the January 2017 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, weekly panic attacks, sleep impairment, memory loss, problems with sustained attention, motivation and mood disturbances, and difficulty in adapting to stressful circumstances.  The VA examiner noted that the Veteran's mood and affect were anxious and depressed.  The examiner opined the Veteran has occupational and social impairment with reduced reliability and productivity.  However, he further explained that the Veteran has some tendencies to overstate the severity and frequency of his PTSD symptoms.  

However, at the January 2017 independent psychological evaluation, the Veteran reported that he isolates himself from his daughters and friends and he has numerous work difficulties, sleep disturbance and nightmares, irritability, anger outbursts, avoidance, hypervigilance, diminished interest, and depression, among other previously presented symptoms.  The clinician concluded that the Veteran is minimizing the severity of his symptoms and that these symptoms include grossly inappropriate behavior, intermittent inability to perform activities of daily living, suicidal ideation, persistent danger of hurting others, near continuous panic or depression affecting the ability to function independently, neglect of personal appearance, impaired impulse control, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, impairment of memory, and difficulty in establishing and maintaining effective work and social relationships.  The clinician also opined the Veteran has evidenced total occupational and social impairment as a result of his PTSD. 

In February 2017, his private psychologist also noted symptoms of anxiety, panic attacks that occur weekly or less, mild memory loss, chronic sleep impairment, speech that was intermittently illogical, obscure or irrelevant, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, and  an intermittent inability to perform activities of daily living. She further opined the Veteran has total occupational and social impairment.

Separate from the medical evidence of record, the severity of the Veteran's symptoms is also reflected in the January 2017 lay statements of record.  The Veteran reported he was encouraged to leave his job due to his temper.  He stated he is unable to find another job because he cannot adapt to change.  He indicated that he loses his temper quickly with authority figures and is unable to take orders.  Similar to his previous reports, the Veteran endorsed difficulty with concentration and memory, anhedonia, suicidal ideation, anxiety attacks, anger outbursts, and social isolation. He also noted that he has nightmares, obsessively locks doors and windows, and has problems with maintaining personal hygiene.  The Veteran's wife also reported similar symptoms.

Despite the findings of the June 2010 and January 2017 VA examiners, the Board finds the Veteran's PTSD symptoms most closely approximate the criteria for a 70 percent rating for the entirety of the appeal period.  The Veteran demonstrates symptoms of impaired impulse control, self-isolation, difficulty with sleep, near-continuous panic or depression affecting the ability to function independently, difficulty in adapting to stressful circumstances, suicidal ideation, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of self-isolation, irritability, anxiety, and lack of impulse control, the Board finds that his symptoms during this period caused occupational and social impairment with deficiencies in the areas of work, school, family relations, and mood.  The Board acknowledges that the June 2010 and January 2017 VA examiners did not find that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  However, the evidence shows that throughout the appeal period, the Veteran's PTSD symptoms have increasingly worsened, as the Veteran is no longer able to maintain a job or leave his home without his wife's company.  The Veteran continues to endorse symptoms of depression, anxiety, mild memory loss, suspiciousness, impaired impulse control, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that his PTSD most closely approximates the 70 percent rating. 

However, the Veteran's symptoms did not at any time more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The June 2010 and January 2017 VA examiners did not conclude that the Veteran's symptoms cause total occupational and social impairment.  The Board has considered the conclusions of the Veteran's January 2017 and February 2017 private psychological clinicians that indicated the Veteran has total occupational and social impairment.  They did not indicate that the Veteran has gross impairment in thought processes or communication, persistent delusions or  hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although they noted symptoms such as grossly inappropriate behavior, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living, the evidence of record does not reflects that these symptoms approached the severity, frequency, and duration to cause total occupational and social impairment, such that a 100 percent disability rating is warranted.  The Veteran's treatment records document that he maintains ongoing relationships with his wife and daughters and despite his anxiety, he does leave his home for grocery shopping, doctor's appointments, and for meals, although generally accompanied by his wife.  The Board does not find that these interactions with others are consistent with total social impairment.  While the Board acknowledges that the Veteran's anger and irritability has resulted in instances of inappropriate behavior and danger of hurting oneself or others, these occurrences have been sparse and did not rise to the level of severity and frequency contemplated by a 100 percent rating.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since 2011 and that some degree of occupational impairment due to his PTSD is clearly evidenced by the record.  Indeed, the Board is granting entitlement to a TDIU, herein.  However, a finding that the Veteran's service-connected PTSD causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In sum, the Board finds that a rating of 70 percent, but not higher, for the Veteran's PTSD is warranted.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a 100 percent disability rating, the symptoms he has consistently described meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for PTSD, is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.S. § 5107  (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to a TDIU

The Veteran also seeks entitlement to TDIU.  Here, the February 2015 Board decision found that the issue of TDIU was raised in the form of a January 2013 application for TDIU due to PTSD and referred it as part of the Veteran's service connection claim for PTSD.  However, while the Veteran has separately filed a formal claim for entitlement to TDIU due to service-connected PTSD, this matter has also been raised on a derivative basis, as part and parcel of his claim for a higher rating for PTSD.  Therefore, this matter is considered before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16 (a).  In light of the Board's grant, herein, of a 70 percent disability rating for PTSD, the Veteran now meets the percentage requirement.  The remaining question, then, is whether his PTSD also precludes him from securing and following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

In this case, mental health treatment records document reports of suicidal and homicidal ideation, anhedonia, anxiety, anger outbursts, and difficulties with coworkers and authority figures. The Veteran has also reported he has difficulty with concentration, memory, and task completion.  He stated he is unable to find a job because he cannot adapt to change and loses his temper quickly with others. 

Similarly, prior to leaving his position as a firefighter in June 2011, the June 2010 VA examiner reported that the Veteran has increased workplace absences, increased verbal explosivity resulting in problems interacting with others, and questions authority.  Despite these symptoms, she opined the Veteran has occupational and social impairment with reduced reliability and productivity due to PTSD symptoms. The January 2017 VA examiner opined the same, despite acknowledging that the Veteran had problems with sustained attention and difficulty in adapting to stressful circumstances. 

The August 2013 independent examiner, the January 2017 independent examiner, and the Veteran's private clinician indicated that the Veteran has no aspirations or goals and has difficulties with concentration and memory.  They further reasoned the Veteran has impaired impulse control, difficulty in adapting to stress, and an inability to establish and maintain effective work and social relationships, among other symptoms.   

The Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his PTSD alone.  Given the Veteran's level of education, his primary employment history as a fire fighter, and his level of disability due to his PTSD, the Board finds that his disability makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the opinions of the June 2010 and January 2017 VA examiners; however, the examiners did not consider the combined effects of his service-connected disability, level of education, and primary employment history.  Moreover, following the Board's prior remand, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995).

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected PTSD.  Therefore, entitlement to a TDIU is granted.


ORDER

An initial rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A total disability rating based on individual unemployability due to service-connected PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


